Title: To Thomas Jefferson from Abraham Wodell, 19 December 1804
From: Wodell, Abraham
To: Jefferson, Thomas


                  
                     Sir
                     
                     Taunton December 19th— 1804
                  
                  We the subscribers Citysons of the County of Bristol Commonwealth of Massechusetts, Do humbly Petition your Excelency that the Collector at New Bedford and the Collector at Dighton in said County, may be removed From the offices aforesaid—
                  We are of an oppinion that the removel of those officers, and the appointment of Men to succed them, who are of ability and frindly to our Excelent Goverment, and the Present Administration, would unite the people in said County, and much incourage the frinds of rasional Liberty, and of a Republican Goverment. The present Officers with all their assistants and those under their influance, are opposed to the Present Administration, and some of them at different times on days of Electons have been Violent in their Conduct, and very indesent in their Language, towards the Frinds of Goverment the Executive Officers of the same, and the majority of both Houses of Congress.—Therefore pray your Excelency, to take the Premeces into Consideration, And do in the same as wisdom shall direct—
                  as in duty bound Shall ever pray—
                  
                     Abraham Wodell 
                     
                     
                        and 64  others
                     
                  
               